DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 20 recite the limitation "the second opening" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 110646967).
Re claim 1, Zhao et al. discloses a device comprising a first base plate, a second base plate positioned oppositely to the first substrate, and a liquid crystal layer (900) positioned between the first base plate and the second base plate; wherein the first base plate comprises a first substrate (100), an array structure layer (500) on the first substrate, a color resistor layer (700) on the array structure layer,  and a pixel electrode layer (800) on the color resistor layer, wherein the color resistor layer comprises at least three color resistor blocks (since a display panel comprises multiple pixels), each of the color resistor blocks has a first opening; wherein a first via (200) is within the first opening; wherein at least one compensation portion (300) is positioned near a side edge of the first opening; and wherein the pixel electrode layer is electrically connected to the array structure layer (530) through the first via.
Re claim 2, Zhao et al. discloses the device wherein the compensation portion comprises a first notch (stepped portion of compensation portion 300), and the first notch and the first opening have an overlapped region.
Re claim 3, Zhao et al. discloses the device wherein an orthographic projection of the first notch onto the first opening is within the first opening or a color resistor region adjacent to 
Re claim 7, Zhao et al. discloses the device wherein the compensation portion comprises a blocking layer (300) located at an outer ring of the first opening and the blocking layer is closely adjacent to the color resistor layer (700).
Re claim 8, Zhao et al. discloses the device wherein a distance between the first substrate (100) and a first surface of the blocking layer (300) comparatively far from the first substrate (100) is larger than a distance between the first substrate and a surface of the color resistor layer (700) comparatively far from the first substrate; wherein a second surface of the blocking layer (300) that is comparatively close to the first substrate extends from the first opening and a contact surface of the first via to the array structure layer (500).
Re claim 9, Zhao et al. discloses the device wherein the second surface of the blocking layer (300) contacts a passivation layer (600) or the array structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. 
Re claim 10, Zhao et al. discloses does not disclose the device comprising a second opening, wherein a first side of the second opening is close to the first opening and a second side of the second opening is close to an adjacent color resistor. 
It would have been obvious to one having ordinary skill in the art to employ the device comprising a second opening, wherein a first side of the second opening is close to the first opening and a second side of the second opening is close to an adjacent color resistor since the liquid crystal panel would comprise multiple pixels, each comprising an opening in order to form a full display.  One side of a second opening of another pixel would be close to the first opening and the other side of the second opening would be close to an adjacent color resistor. 
Re claim 11, Zhao et al. discloses the device comprising a display module, the display module comprising a first base plate, a second base plate positioned oppositely to the first substrate, and a liquid crystal layer (900) positioned between the first base plate and the second base plate; wherein the first base plate comprises a first substrate (100), an array structure layer (500) on the first substrate, a color resistor layer (700) on the array structure layer, and a pixel electrode layer (800) on the color resistor layer, wherein the color resistor layer comprises at least three color resistor blocks (since a display panel comprises multiple pixels), each of the color resistor blocks has a first opening; wherein a first via (200) is within the first opening; wherein at least one compensation portion (300) is positioned near a side edge of the first opening; and wherein the pixel electrode layer is electrically connected to the array structure layer (530) through the first via.  Zhao et al. does not disclose a backlight module.

Re claim 12, Zhao et al. discloses a device wherein the compensation portion comprises a first notch (stepped portion of compensation portion 300), and the first notch and the first opening have an overlapped region.
Re claim 13, Zhao et al. discloses the device wherein an orthographic projection of the first notch onto the first opening is within the first opening or a color resistor region adjacent to the first opening.  The stepped portion (notch) of the compensation portion (300) overlaps the first opening of the color resistor since it is disposed inside the first opening. 
Re claim 17, Zhao et al. discloses the device wherein the compensation portion comprises a blocking layer (300) located at an outer ring of the first opening and the blocking layer is closely adjacent to the color resistor layer. 
Re claim 18, Zhao et al. discloses the device wherein a distance between the first substrate (100) and a first surface of the blocking layer (300) comparatively far from the first substrate is larger than a distance between the first substrate and a surface of the color resistor layer (700) comparatively far from the first substrate; wherein a second surface of the blocking layer (300) that is comparatively close to the first substrate extends from the first opening and a contact surface of the first via to the array structure layer.
Re claim 19, Zhao et al. discloses the device wherein the second surface of the blocking layer (300) contacts a passivation layer (600) or the array structure.

It would have been obvious to one having ordinary skill in the art to employ the device comprising a second opening, wherein a first side of the second opening is close to the first opening and a second side of the second opening is close to an adjacent color resistor since the liquid crystal panel would comprise multiple pixels to form a full display, each comprising an opening.  One side of a second opening of another pixel would be close to the first opening and the other side of the second opening would be close to an adjacent color resistor. 

Allowable Subject Matter
Claims 4-6 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871